UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                               )
IN RE:                                                         )   Chapter 11
                                                               )
THE DIOCESE OF ROCHESTER,                                      )   Case No. 19-20905 (CGM)
                                                               )
                                   Debtor.                     )
                                                               )

           OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ MOTION
                FOR AN ORDER PURSUANT TO FEDERAL RULE OF
              BANKRUPTCY PROCEDURE 2004 FOR DEPOSITION OF
                 BISHOP EMERITUS MATTHEW HARVEY CLARK

                 The Official Committee of Unsecured Creditors (the “Committee”) of The

Diocese of Rochester, the debtor and debtor in possession (the “Debtor” or the “Diocese”) in the

above-captioned case (the “Chapter 11 Case”) under chapter 11 of Title 11 of the United States

Code (the “Bankruptcy Code”), by and through its undersigned counsel, respectfully moves

(the “Motion”) pursuant to sections 105 and 1103 of the Bankruptcy Code and Rule 2004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for the entry of an order

authorizing the Committee to issue subpoenas to Bishop Emeritus Matthew Harvey Clark (the

“Bishop Emeritus”) for his deposition and for production of documents. In support of this

Motion, the Committee states, upon information and belief unless otherwise stated, as follows:

                                             INTRODUCTION

                 1.         The Debtor filed its Chapter 11 Case in response to filed and expected

claims arising under New York’s Child Victim Act (the “CVA”). The CVA provides a one-year

window for claims by survivors of childhood sexual abuse who were barred by the statute of

limitations from asserting claims against responsible parties, such as the Debtor, on account of

their abuse. The Bishop Emeritus was the Bishop of the Diocese from 1979 to 2012, during

which time he was the ecclesiastical leader of the Diocese, president of the Debtor, and president


DOCS_NY:40044.4 18489/002
   Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                    Description: Main Document , Page 1 of 10
of the Parish corporations. During the Bishop Emeritus’ 33 year tenure, children were abused in

the Diocese by priests and others that were supervised and controlled by the Bishop Emeritus.

As such, the Bishop Emeritus has knowledge and information about sexual abuse that occurred

within the Diocese, the priests and other clergy who perpetrated such sexual abuse, the Diocese’s

knowledge of the abuse and its perpetrators, and the general operations of the Diocese. Clearly,

such information is critical for understanding the Diocese’s liability for sexual abuse and

negotiating a global settlement of sexual abuse claims against the Diocese.

                 2.         The Debtor has asked the Court to appoint a mediator to facilitate

resolution of the Chapter 11 Case. The Committee must be prepared for the mediation, including

with respect to potential defenses that the Debtor or its insurers may assert regarding sexual

abuse claims. Such preparation requires an investigation of facts surrounding the abuse that

occurred within Diocese. In that regard, the Committee has requested, and the Diocese has

committed to provide, documents pertaining to a variety of issues, including the Debtor’s

financial condition and sexual abuse of minors within the Diocese. While document discovery is

critical, there may be facts that can best be gleaned from testimony. The Bishop Emeritus is

likely the best source for testimony regarding facts that occurred during his tenure.

                 3.         The Committee understands that the Bishop Emeritus’s health may be

failing.1 As such, it is critical that the Committee have an opportunity to question the Bishop

Emeritus under oath before he is no longer able to competently testify. The Committee

requested that the Debtor voluntarily produce the Bishop Emeritus for a deposition, and

understands that Debtor’s counsel informed his personal attorney that the Committee sought to


1
  Bishop Matano testified at the 341 meeting for the Chapter 11 Case that Bishop Clark was “diagnosed with the
initial stages of Alzheimer’s, but still is able to function.” See Transcript of Audio File of 341 Meeting 164:22-
165:3 attached hereto as Exhibit A. See also https://catholiccourier.com/articles/prayers-requested-for-bishop-clark
(last accessed January 22, 2020).


DOCS_NY:40044.4 18489/002                2
    Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                     Description: Main Document , Page 2 of 10
take the deposition. The Committee also asked Bishop Clark’s counsel for his consensual

appearance at a deposition before filing this Motion. However, the neither the Debtor nor the

Bishop Emeritus have consented to a deposition at this time. As such, the Committee is

compelled to bring this Motion.

                                         JURISDICTION AND VENUE

                    4.       This Court has jurisdiction of this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The relief requested is

predicated upon 11 U.S.C. §§ 105(a) and 1104 and Federal Rule of Bankruptcy Procedure 2004.

                                                RELEVANT FACTS

A.         Background Facts

                    5.       On September 12, 2019, the Debtor filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code.

                    6.       The Debtor is continuing to operate its business as a debtor in possession.

                    7.       On or about September 26, 2019, the United States Trustee appointed the

Committee to represent the Debtor’s unsecured creditors pursuant to 11 U.S.C. § 1102(a)(1).

The Committee is comprised of nine (9) survivors of sexual abuse within the Diocese. The

Committee members are all represented by individual counsel who collectively represent

hundreds of survivors of childhood sexual abuse that occurred within the Diocese.

B.         Bishop Emeritus Clark

                    8.       The Bishop Emeritus was Bishop of the Diocese for thirty-three (33)

years; from 1979 to 2012.2 As bishop, his duties included assigning clergy to their posts. In this

capacity, the Bishop Emeritus, upon information and belief, was responsible for assigning priests


2
    See https://www.dor.org/about/history/ (last accessed January 22, 2020).



DOCS_NY:40044.4 18489/002                 3
     Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                      Description: Main Document , Page 3 of 10
and other clergy to positions where they would have responsibility for and/or access to children.

Some of these assigned individuals sexually abused children and were reassigned time and again

to new positions where they would have access to children. Attached hereto as Exhibits B to H

are complaints detailing such abuse during the years that the Bishop Emeritus was the Bishop of

the Diocese. In addition, the Diocese has reported that, since 2001, it has removed priests from

active ministry because the priests either admitted they had, or were proven to have, sexually

abused children.3

                    9.       The Bishop Emeritus has unique knowledge regarding facts pertaining to

these complaints and other claims likely to be filed against the Debtor in the Chapter 11 Case.

These facts include information regarding to the Diocese’s knowledge of sexual abuse within the

Diocese, the Diocese’s transfers of sexual abusers within the Diocese or elsewhere, the Diocese’s

governance of its own and its Parishes’ affairs, the Diocese’s notice that certain individuals for

whom it was responsible were sexual abusers, and the Diocese’s policies regarding protection of

children. Given the Bishop Emeritus’ long tenure, it is imperative that the Committee and its

constituents be given an opportunity to question the Bishop Emeritus under oath.

                    10.      The Bishop Emeritus’ health is declining. As such, it is necessary to take

his deposition at this time. A deposition under Bankruptcy Rule 2004 is the most efficient means

of obtaining his testimony as part of the Committee’s investigation of the Debtor’s prepetition

liabilities and preparation for mediation.

C.         Sexual Abuse Claims During Bishop Clark’s Tenure

                    11.      Various plaintiffs have alleged that they were sexually abused by priests

for whom the Diocese was responsible during the Bishop Emeritus’ tenure, including:



3
    See https://www.dor.org/protecting-our-children/dispositions-2002-present/ (last accessed January 22, 2020).


DOCS_NY:40044.4 18489/002                 4
     Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                      Description: Main Document , Page 4 of 10
                            a.   A plaintiff alleging sexual abuse by Deacon George Finch from

1980 to 1982 while the plaintiff was 14 to 16 years old (See Complaint, Exhibit B);

                            b.   A plaintiff alleging sexual abuse by Fr. Joseph Larrabee from 1984

to 1985 while the plaintiff was 15 to 16 years old (See Complaint, Exhibit C);

                            c.   A plaintiff alleging sexual abuse by Fr. Francis H. Vogt from 1979

to 1980 while the plaintiff was 10 to 11 years old (See Complaint, Exhibit D);

                            d.   A plaintiff alleging sexual abuse by Fr. Robert O’Neill in 1979

while the plaintiff was a minor (See Complaint, Exhibit E):

                            e.   A plaintiff alleging sexual abuse by Fr. Robert Gaudio from

approximately 1979 while the plaintiff was approximately 15 years old (See Complaint, Exhibit

F);

                            f.   A plaintiff alleging sexual abuse by Brother John Walsh from 1983

to 1985 while the plaintiff was 14 to 16 years old (See Complaint, Exhibit G);

                            g.   A plaintiff alleging sexual abuse by Fr. Paul Cloonan in 1987

while the plaintiff was a minor (See Complaint, Exhibit G);

                            h.   A plaintiff alleging sexual abuse by Fr. Robert O’Neill from 1988

to 1989 while the plaintiff was a minor (See Complaint, Exhibit G);

                            i.   A plaintiff alleging sexual abuse by Fr. Robert O’Neill in 1999

while the plaintiff was a minor (See Complaint, Exhibit G):

                            j.   A plaintiff alleging sexual abuse by Fr. William O’Malley from

1985 to 1986 while the plaintiff was 17 years old (See Complaint, Exhibit G);

                            k.   A plaintiff alleging sexual abuse by Fr. Robert O’Neill in 1994

when the plaintiff was 16 (See Complaint, Exhibit H).




DOCS_NY:40044.4 18489/002               5
   Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                    Description: Main Document , Page 5 of 10
                 12.        Based on the Committee’s review of the complaints attached hereto, it is

apparent that the Committee must be allowed to examine the Bishop Emeritus regarding his

knowledge of facts concerning abuse during his tenure. The attached complaints are a sample,

rather than a complete set, of complaints alleging sexual abuse during the Bishop Emeritus’

tenure. Nevertheless, the complaints allege abuse from 1979 through 1994 by eight (8) clergy

working in the Diocese. Clearly, the Bishop Emeritus can provide testimony on the Diocese’s

operations, policies and procedures during his tenure (as well as any information passed to him

by his predecessor regarding these matters). Given the disclosures about the Bishop Emeritus’

health, it is imperative that the Committee be authorized to conduct his deposition before he is no

longer able to testify.

                                          RELIEF REQUESTED

                 13.        The Committee respectfully requests that the Court enter an Order,

substantially in the form attached hereto as Exhibit I (a) authorizing the Committee to issue a

subpoena to the Bishop Emeritus seeking his testimony under oath, (b) authorizing the testimony

to be recorded by a court reporter and video, and (c) approving procedures to allow state court

counsel to participate in the deposition. The Committee also asks for authority to issue a

subpoena to compel production of documents from the Bishop Emeritus.

                                           BASIS FOR RELIEF

A.      Applicable Law

                 14.        Pursuant to section 1103(c)(2) of the Bankruptcy Code, the Committee is

charged with the duty to:




DOCS_NY:40044.4 18489/002                 6
     Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                      Description: Main Document , Page 6 of 10
                 investigate the acts, conduct, assets, liabilities, and financial
                 condition of the debtor, the operation of the debtor’s business and
                 the desirability of the continuance of such business, and any other
                 matter relevant to the case or to the formulation of a plan.

     11 U.S.C. § 1103(c)(2).

                 15.        In addition, section 105(a) of the Bankruptcy Code permits the Court to

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

                 16.        The scope of a Rule 2004 inquiry is “unfettered and broad,” as the

wording of the rule indicates. See 9 COLLIER ON BANKRUPTCY ¶ 2004.02[1] at 2004-6

(15th ed. rev. 1997) (quoting In re Table Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985)).

The well-settled scope of discovery conducted under Rule 2004 is so fundamental to the

bankruptcy process that courts have approvingly described it as a “fishing expedition,”

“exploratory and groping,” and “inquisition.” See, e.g., Keene Corp. v. Johns-Manville Corp. (In

re Johns-Manville Corp.), 42 B.R. 362, 364 (S.D.N.Y. 1984); In re Drexel Burnham Lambert

Group, 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991). Indeed, Bankruptcy Rule 2004 affords

parties-in-interest an extremely broad right of discovery and “is even broader than that of

discovery permitted under [the Federal Rules of Civil Procedure], which themselves contemplate

broad, easy access to discovery.” In re Valley Forge Plaza Assocs., 109 B.R. 669, 674 (Bankr.

E.D. Pa. 1990) (citations omitted).

B.      Argument

                 17.        The Bishop Emeritus’ testimony is necessary to aid the Committee and its

constituency of sexual abuse claimants in investigating facts related to the Debtor’s financial

condition, including prepetition liabilities arising from sexual abuse of children. Such testimony

will also aid the Committee to prepare for mediation, where defenses may be raised by the



DOCS_NY:40044.4 18489/002                 7
     Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                      Description: Main Document , Page 7 of 10
Debtor or its insurers regarding the Debtor’s liability for sexual abuse claims. This testimony is

especially critical in this Chapter 11 Case because the Debtor commenced its case less than one

month after the effective date of the CVA. Prior to enactment of the CVA, the Debtor had been

shielded from liability for sexual abuse claims because of New York’s prior, onerous statute of

limitations. Thus, there has only been almost no history of litigation involving the Debtor’s

liability for childhood sexual abuse prior to the Petition Date. Notably, there were only twenty-

nine (29) days between the opening of the CVA window and the Petition Date. As a result

answers to claims filed against the Diocese were not yet due and there has been no discovery in

those cases.

                 18.        In contrast, most other Catholic-entity chapter 11 cases have been filed

after extensive litigation and substantial discovery between plaintiffs and defendants. Thus,

Committees in those cases often rely on prepetition work by plaintiffs and their counsel to

understand the liability and notice issues of the case. In this Chapter 11 Case, the Committee

cannot rely on such efforts, because there is an insufficient litigation history and record of the

facts.4

                 19.        The need for authorization to depose the Bishop Emeritus is pressing due

to his reported health issues.

                 20.        Questioning the Bishop Emeritus under oath in order to create a record

regarding the basis for the Diocese’s liability for sexual abuse claims is squarely within the

Committee’s authority under Section 1103. Moreover, allowing counsel to individual claimants

to participate in the deposition will create efficiency in the overall cases because it could obviate

the need for individual plaintiffs’ counsel to seek relief from the automatic stay or otherwise

4
  The Committee understands that the Bishop Emeritus was deposed in in 2012 in one case alleging sexual abuse of
a minor. Additional testimony is necessary with respect to the multitude of additional claims filed and expected to
be filed in this Chapter 11 Case alleging sexual abuse by many perpetrators against many victims.


DOCS_NY:40044.4 18489/002                8
    Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                     Description: Main Document , Page 8 of 10
move forward with the Bishop Emeritus’ deposition in individual state court cases. Accordingly,

“good cause” exists to permit the Committee to conduct discovery pursuant to Rule 2004.

                                       PROPOSED PROCEDURES

                 21.        The Committee understands that certain state court counsel to individual

plaintiffs/claimant would like to participate in questioning the Bishop Emeritus. Such counsel

represent sexual abuse survivors who were abused at different periods and by different

perpetrators. They are also highly experienced experts in depositions of Catholic clergy

regarding sexual abuse claims. As such, the Committee believes that it would be most efficient to

allow such counsel to participate in the deposition. The Committee proposes that it be

authorized to designate state court counsel to conduct portions of the deposition for given

amounts of time.

                                      RESERVATION OF RIGHTS

                 22.        The Committee reserves all of its rights, claims, defenses, and remedies,

including, without limitation, the right to amend, modify, or supplement this Rule 2004 Motion.

The Committee also reserves the right to seek any other relief with respect to any relief granted

herein.

                                          NO PRIOR REQUEST

                 23.        No prior request for the relief requested herein has been presented to this

or any other court.

                                                  NOTICE

                 24.        Notice of this Motion has been provided to counsel for the Bishop

Emeritus; counsel for the Debtor; the United States Trustee; and all parties who filed notices of

appearance and request for service pursuant to Bankruptcy Rule 2002. While motions under




DOCS_NY:40044.4 18489/002               9
   Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                    Description: Main Document , Page 9 of 10
Bankruptcy Rule 2004 are often presented ex parte, the Committee filed this motion with notice

to the above parties in anticipation of an objection. Thus, the Committee has set the Motion for

the next hearing date in order to avoid any delay in being heard by the Court.

                                          CONCLUSION

        WHEREFORE, the Committee respectfully requests that this Court grant the Motion and

enter an Order authorizing the Committee to issue subpoenas to Bishop Emeritus Matthew

Harvey Clark for documents and his testimony with respect to sexual abuse within the Diocese;

and that the Court grant such other and further relief as it may deem just and equitable.

Date: January 24, 2020                       PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Ilan D. Scharf
                                             James I. Stang (admitted pro hac vice)
                                             Ilan D. Scharf
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777
                                             Email: jstang@pszjlaw.com
                                                         ischarf@pszjlaw.com

                                             Counsel to the Official Committee of Unsecured
                                             Creditors




DOCS_NY:40044.4 18489/002               10
   Case 2-19-20905-PRW, Doc 380, Filed 01/24/20, Entered 01/24/20 17:45:32,
                    Description: Main Document , Page 10 of 10
